Citation Nr: 1421576	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-18 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to May 16, 2007 and in excess of 50 percent from July 1, 2007 for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU) for compensation purposes.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2007 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   The October 2007 rating action granted a temporary 100 percent evaluation from May 16, 2007 through June 30, 2007 (for a period of hospitalization) and denied ratings in excess of 30 percent prior to and after that period.  In a March 2009 RO Decision Review Officer's (DRO) statement of the case determination, the rating was increased to 50 percent, effective July 1, 2007.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The period of the temporary total evaluation is not on appeal. 

In January 2014, the Veteran testified at hearing before the undersigned Veterans Law Judge (VLJ), via videoconference.  A transcript of the hearing is associated with the claims file.  

While the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran filed a claim for TDIU, which was denied in the October 2008 rating decision.  The Veteran filed a timely notice of disagreement, and a statement of the case was issued in April 2010.  The Veteran did not file a timely substantive appeal; however, in a July 2010 argument, the Veteran, through his representative, clearly expressed continued interest in pursuing the claim of entitlement to a TDIU.  In light of the holding in Rice, the TDIU issue may be deemed to be part and parcel of the increased rating issue on appeal.  Moreover, the VLJ took testimony concerning the Veteran's employability at the January 2014 hearing.  Therefore, the Board determines that the Board has jurisdiction over the issue of entitlement to a TDIU.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

After the last adjudication of the claims by the RO, the Veteran submitted additional evidence, including a March 2014 private psychological evaluation.  See 38 C.F.R. § 20.1304 (2013).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of this evidence. Id.  Therefore, the Board may consider this evidence when adjudicating the claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his hearing, the Veteran testified to receiving monthly treatment for his PTSD at the Castle Point VA Medical Center (VAMC).  The most recent VA treatment record is dated in June 2013.  Therefore, all treatment records for the Veteran from the Castle Point VAMC should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

The Veteran is not employed.  A March 2014 private psychological evaluation indicated that the Veteran should not presently reenter the workforce.   However, this opinion did not address the Veteran's employability throughout the entire appeal period.  In light of the above, the Board determines that a VA opinion should be obtained that assesses whether the Veteran he is unable to obtain and maintain substantially gainful employment due solely to service-connected disabilities considered in combination.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all treatment notes for the Veteran from the Castle Point VAMC, and any associated outpatient clinics, dated from June 2013 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Following completion of the above requested action, if additional evidence obtained reflects increased severity of psychiatric symptoms, the Veteran should be scheduled for a VA examination to assess the nature and severity of the service-connected PTSD.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All indicated tests must be performed, and all findings must be set forth in detail, to include assessment of all social and occupational functional impairment attributable to the service-connected psychiatric disability.  

3.  After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue of entitlement to an increased rating for the service-connected psychiatric disability.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and they should be afforded an appropriate period to respond.  

4.  Thereafer, provide the claims file to an appropriate VA examiner to assess whether it is at least as likely as not that the Veteran's service-connected disabilities, CONSIDERED IN COMBINATION, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of nonservice-connected disabilities or age.

A rationale must be provided for the opinion provided.  The examiner should also identify at what point during the appeal period the Veteran's service-connected disabilities rendered him unemployable.

If it is determined that an opinion cannot be formed without a clinical examination of the Veteran, such examination should be scheduled.

5.  After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue of entitlement to a TDIU.  If in the course of adjudicating this claim, the RO continues to find that the rating criteria under 38 C.F.R. § 4.16(a) (2014) have not been met, but the Veteran's service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU. If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



